EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of the 28th day of August, 2014, effective
September 1, 2014 (the “Effective Date”) by and among ATOMIC PAINTBALL, INC., a
Texas corporation with its principal office 2600 E Southlake Blvd Suite 120-366
Southlake TX, 76092 (the “Company”), and DARREN DUNCKEL, with a business address
at 29650 San Francisquito Canyon, Santa Clarita CA 91390. (“Executive”).


W I T N E S S E T H:


WHEREAS , the Company wishes to engage Executive as its chief executive officer
and desires to obtain the benefits of Executive’s knowledge, skill and ability
in connection with managing of the Company and to employ Executive on the terms
and conditions hereinafter set forth; and


WHEREAS , the Company desires to engage Executive to serve at its chief
executive officer on and subject to the terms of this Agreement;


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:


 
1.           Employment and Duties.
 
(a)           Subject to the terms and conditions hereinafter set forth, the
Company hereby employs Executive as chief executive officer, during the Term, as
hereinafter defined. As chief executive officer of the Company, Executive shall
have the duties and responsibilities associated with the chief executive officer
of a corporation. Executive shall also perform such other duties and
responsibilities as may be determined by the Company’s board of directors (the
“Board”), as long as such duties and responsibilities are consistent with those
of the Company’s chief executive officer.
 
(b)           During the Term, Executive shall serve, if elected, as a member of
the Board or the board of directors of the parent or subsidiary or as an officer
of a subsidiary as long as such services are reasonably related to his duties
set forth in Section 1(a) of this Agreement.
 
(c)           The “Term” shall mean the period commencing on the Effective Date
and ending three (3) years from the date of this Agreement, unless terminated
earlier pursuant to Section 5 of this Agreement.
 
 
2.           Executive’s Performance.
 
Executive hereby accepts the employment contemplated by this Agreement. During
the Term, Executive shall perform his duties diligently, in good faith and in a
manner consistent with the best interests of the Company, and shall devote
substantially all of his business time to the performance of his duties under
this Agreement.
 
 
3.           Compensation and Other Benefits.
 
(a)           For his services during the Term, the Company shall pay Executive
a salary (“Salary”) at the annual rate of sixty thousand dollars ($60,000), to
be paid on a monthly basis at a rate of five thousand dollars ($5,000) per month
and twenty thousand (20,000) shares of the Company’s Common Stock per month
pursuant to the Company’s Stock Option and Award Incentive Plan. Executive will
also be granted a signing bonus (“Signing Bonus”) consisting of twenty five
thousand dollars ($25,000) and two hundred and fifty thousand (250,000) shares
of common stock. Executive will also receive incentive compensation pursuant to
the Company’s Stock Option and Award Incentive Plan of: Twenty five thousand
dollars ($25,000) and five hundred thousand (500,000) shares upon the closing of
the acquisition of assets to launch the out-of home media business, and twenty
five thousand dollars ($25,000) and two hundred and fifty thousand (250,000)
shares when companies generates $500,000 in revenue; for prior service to the
company as a Board Member and CEO. Additionally, the Executive will receive
annual an annual bonus as determined by the Company’s Board.  Executive agrees
and acknowledges that the Salary and Signing Bonus will be paid only from funds
received in future raises or from positive cash-flow, as and if those funds are
available.
 
(b)           In addition to Salary, Executive shall receive the following
benefits during the Term:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
(i)
Such insurance, including such medical, health and disability insurance, if any,
as the Company provides its executive officers, which benefits will not be less
than the insurance benefits presently provided by the Company to its executive
officers;

 
 
(ii)
three weeks of vacation in each calendar year, which may be taken in accordance
with Company policy;

 
 
(iii)
Eligibility to participate in such pension, profit-sharing, retirement and other
benefits, if any, that are available to executive officers of the Company.

 
 
4.           Reimbursement of Expenses.
 
The Company shall reimburse Executive, upon presentation of proper expense
statements, for all authorized in writing, ordinary and necessary out-of-pocket
expenses reasonably incurred by Executive during the Term in connection with the
performance of his services pursuant to this Agreement in accordance with the
Company’s expense reimbursement policy.
 
 
5.           Termination of Employment.
 
(a)           This Agreement and Executive’s employment shall terminate
immediately upon his death.
 
(b)           This Agreement and Executive’s employment pursuant to this
Agreement may be terminated by the Executive or the Company on not less than 30
days’ written notice in the event of Executive’s Disability. The term
“Disability” shall mean any illness, disability or incapacity of the Executive
which prevents him from substantially performing his regular duties for a period
of two consecutive months or three months, even though not consecutive, in any
twelve month period.
 
(c)           The Company may terminate this Agreement and Executive’s
employment pursuant to this Agreement immediately for Cause, in which event no
further compensation shall be payable to Executive subsequent to the date of
such termination except for accrued compensation earned prior to the date of
termination. The date of termination shall be the date of the notice from the
Company stating that Executive’s employment is terminated for Cause. The term
“Cause” shall mean:
 
 
(i)
repeated failure of Executive to perform material instructions from the Board,
provided that such instructions are reasonable and consistent with Executive’s
duties as set forth in Section 1 of this Agreement, or any other failure or
refusal by Executive to perform his duties required by said Section 1; provided,
however, that Executive shall have received notice from the Board specifying the
nature of such failure in reasonable detail and Executive shall have failed to
cure the failure within five business days after receipt of such notice,
provided, however, that if such failure is capable of being cured but cannot,
with due diligence, be cured within such five business day period, and if
Executive has commenced efforts to cure such failure within such five business
day period and proceeds diligently to cure such failure, then such failure will
not constitute “Cause” if such failure is cured as soon as practical under the
circumstances, but not later than twenty (20) days after such notice from the
Board.

 
 
(ii)
a breach of Sections 6, 7 or 8 of this Agreement;

 
 
(iii)
a breach of trust whereby Executive obtains personal gain or benefit at the
expense of or to the detriment of the Company or any of its affiliates;

 
 
(iv)
any fraudulent or dishonest conduct by Executive or any other wrongful or
tortious conduct by Executive which damages the Company or any of their
affiliates or their property, business or reputation.

 
 
(v)
a conviction of, or guilty plea or plea of nolo contendere by, of Executive of
(x) any felony or (y) any other crime involving fraud, theft, embezzlement or
use or possession of illegal substances; or

 
 
(vi)
the admission by Executive of any matters set forth in Section 5(c)(v) of this
Agreement.

 
(d)           Executive’s resignation prior to the expiration of the Term shall
be treated in the same manner as a termination for Cause, except that if
Executive resigns for Good Reason, as hereinafter defined, then Executive’s
resignation shall be treated as a termination by the Company pursuant to Section
5(e) of this Agreement. A resignation shall be for Good Reason if, without
Executive’s consent, either: (i) his duties, responsibilities and title have
been changed to duties and responsibilities other than those set forth in
Section 1(a) of this Agreement, or (ii) the location of Executive’s principal
office is moved from the Los Angeles, California area.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           In the event that the Company terminate this Agreement and
Executive’s employment other than for reasons set forth in Sections 5(a), 5(b)
or 5(c) or in the event of Executive’s resignation for Good Reason, the Company
shall pay to Executive within 30 days after the date of his termination an
amount equal to his Salary for the balance, if any, of the Term, including the
one-time bonus referred to in Section 3(d) of this Agreement.
 
 
6.           Trade Secrets and Proprietary Information.
 
(a)           Executive recognizes and acknowledges that the Company, through
the expenditure of considerable time and money, has developed and will continue
to develop in the future confidential information. “Confidential information”
shall mean all information of a proprietary or confidential nature relating to
Covered Persons, including, but not limited to, such Covered Person’s trade
secrets or proprietary information, confidential know-how, and marketing,
services, products, business, research and development activities, inventions
and discoveries, whether or not patentable, and information concerning such
Covered Person’s services, business, customer or client lists, proposed
services, marketing strategy, pricing policies and the requirements of its
clients and relationships with its lenders, suppliers, licensors, licensees and
others with which a Covered Person has a business relationship, financial or
other data, technical data or any other confidential or proprietary information
possessed, owned or used by the Company, the disclosure of which could or does
have a material adverse effect on the Company, its businesses, any business in
which it proposes to engage. Executive agrees that he will not at any time use
or disclose to any Person any confidential information relating to the Company
or any affiliate of the Company or any client of the Company which provided
confidential information to Executive; provided, however, that nothing in this
Section 6(a) shall be construed to prohibit Executive from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a Person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company. The term “Covered Person” shall include the Company, its parent and
subsidiaries and any other Person who provides information to the Company
pursuant to a secrecy or non-disclosure agreement.
 
(b)           In the event that any confidential information is required to be
produced by Executive pursuant to legal process (including judicial process or
governmental administrative subpoena), Executive shall give the Company notice
of such legal process within a reasonable time, but not later than ten business
days prior to the date such disclosure is to be made, unless Executive has
received less notice, in which event Executive shall immediately notify the
Company. The Company shall have the right to object to any such disclosure, and
if the Company objects (at the Company’s cost and expense) in a timely manner so
that Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections. If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.
 
(c)           Executive shall, upon expiration or termination of the Term, or
earlier at the request of the Company, turn over to the Company or destroy all
documents, papers, computer disks or other material in Executive’s possession or
under Executive’s control which may contain or be derived from confidential
information. To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d)           Executive further realizes that any trading in the Company’s
common stock or other securities or aiding or assisting others in trading in the
Company’s common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a Person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws. Executive will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.
 
 
7.           Covenant Not To Solicit or Compete.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           During the period from the date of this Agreement until one year
following the date on which Executive’s employment is terminated, Executive will
not, directly or indirectly: (i) persuade or attempt to persuade any Person
which is or was a customer, client or supplier of the Company to cease doing
business with the Company, or to reduce the amount of business it does with the
Company (the terms “customer” and “client” as used in this Section 7 to include
any potential customer or client to whom the Company submitted bids or
proposals, or with whom the Company conducted negotiations, during the term of
Executive’s employment or consulting relationship hereunder or during the twelve
(12) months preceding the termination of his employment or consulting
relationship, as the case may be); (ii) solicit for himself or any other Person
other than the Company the business of any Person which is a customer or client
of the Company, or was a customer or client of the Company within one (1) year
prior to the termination of his employment or consulting relationship; (iii)
persuade or attempt to persuade any employee of the Company, or any individual
who was an employee of the Company during the one (1) year period prior to the
lawful and proper termination of this Agreement, to leave the Company’s employ,
or to become employed by any Person in any business in the United States whether
as an officer, director, consultant, partner, guarantor, principal, agent,
employee, advisor or in any manner, which directly competes with the business of
the Company as it is engaged in at the time of the termination of this
Agreement, unless, at the time of such termination or thereafter during the
period that the Executive is bound by the provisions of this Section 7, the
Company ceases to be engaged in such activity, provided, however, that nothing
in this Section 7 shall be construed to prohibit the Executive from owning an
interest of not more than five (5%) percent of any public company engaged in
such activities.
 
(b)           Executive will not, during or after the Term, make any disparaging
statements concerning the Company, its business, officers, directors and
employees that could injure, impair, damage or otherwise affect the relationship
between the Company, on the one hand, and any of the Company’s employees,
suppliers, customers, clients or any other Person with which the Company has or
may conduct business or otherwise have a business relationship of any kind and
description; provided, however, that this sentence shall not be construed to
prohibit either from giving factual information required to be given pursuant to
legal process, subject to the provisions of Section 6(b) of this
 
Agreement. The Company will not make any disparaging statements concerning
Executive. This Section 7(b) shall not be construed to prohibit the either party
from giving factual information concerning the other party in response to
inquiries that such party believes are bona fide.
 
(c)           The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of his employment and are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
(d) Nothing in this Section 7 shall be construed to prohibit Executive from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section
 
 
8.           Inventions and Discoveries.
 
Executive agrees promptly to disclose in writing to the Company any invention,
design, system, process, development or other discovery or intellectual property
(collectively, “inventions and discoveries”) conceived, created or made by him
during the Term, whether created or developed by himself or with others, whether
during or after working hours, in any business in which the Company is then
engaged or which otherwise relates to any product or service dealt in by the
Company and such inventions and discoveries shall be the Company’s sole
property, regardless of whether such inventions and discoveries are otherwise
treated as work performed for hire and regardless of whether such inventions and
discoveries are or can be patented, registered or copyrighted. Upon the
Company’s request, and at the Company’s cost and expense, Executive shall
execute and assign to the Company all applications for copyrights, trademarks
and letters patent of the United States and such foreign countries as the
Company may designate, and Executive shall execute and deliver to the Company
such other instruments as the Company deems necessary to vest in the Company the
sole ownership of all rights, title and interest in and to such inventions and
discoveries, as well as all copyrights and/or patents. Executive shall also give
the Company all assistance it may reasonably require, including the giving of
testimony in any suit, action, investigation or other proceeding in connection
with the foregoing. If Executive is required to give such testimony subsequent
to the Term, the Company shall pay his reasonable out-of-pocket expenses
incurred in connection with such testimony.
 
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Injunctive Relief.
 
Executive agrees that his violation or threatened violation of any of the
provisions of Sections 6, 7 or 8 of this Agreement shall cause immediate and
irreparable harm to the Company. In the event of any breach or threatened breach
of any of said provisions, Executive consents to the entry of preliminary and
permanent injunctions by a court of competent jurisdiction prohibiting Executive
from any violation or threatened violation of such provisions and compelling
Executive to comply with such provisions. This Section 9 shall not affect or
limit, and the injunctive relief provided in this Section 9 shall be in addition
to, any other remedies available to the Company at law or in equity or in
arbitration for any such violation by Executive. Subject to Section 7(c) of this
Agreement, the provisions of Sections 6, 7, 8 and 9 of this Agreement shall
survive any termination of this Agreement and Executive’s employment and
consulting relationship pursuant to this Agreement.
 
 
10.           Indemnification.
 
The Company shall provide Executive with payment of legal fees and
indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law.
 
 
11.           Representations by the Parties.
 
(a)           Executive represents, warrants, covenants and agrees that he has a
right to enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.
 
(b)           The Company represents, warrants and agrees that it has full power
and authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
 
12. Miscellaneous.
 
(a)           Any notice, consent or communication required under the provisions
of this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or email or similar means of communication if receipt is acknowledged
or if transmission is confirmed by mail as provided in this Section 12(a), to
the parties at their respective addresses set forth at the beginning of this
Agreement or by email to the Company at (N/A ) - or to Executive at (
ddunckel@hotmail.com) , with notice to the Company being sent to the attention
of the individual who executed this Agreement on its behalf. Any party may, by
like notice, change the Person, address or email to which notice is to be sent.
If no email is provided for Executive, notice to him shall not be sent by email.
 
(b)           This Agreement shall in all respects be construed and interpreted
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of California applicable to contracts executed and to be performed
wholly within such State, without regard to principles of conflicts of laws.
Each party hereby (i) consents to the exclusive jurisdiction of the federal
courts in Dallas County, Texas, (ii) agrees that any process in any action
commenced in such court under this Agreement may be served upon it or him
personally, either (x) by certified or registered mail, return receipt
requested, or by courier service which obtains evidence of delivery, with the
same full force and effect as if personally served upon such party, or (y) by
any other method of service permitted by law, and (iii) waives any claim that
the jurisdiction of any such court is not a convenient forum for any such action
and any defense of lack of in personam jurisdiction with respect thereof.
 
(c)           If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court or
arbitrator having jurisdiction may reduce the scope of any provision of this
Agreement, including the geographic and temporal restrictions set forth in
Section 7 of this Agreement, so that it complies with applicable law.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           This Agreement constitute the entire agreement of the Company and
Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement. This
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver. No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.
 
(e)           No party shall have the right to assign or transfer any of its or
his rights hereunder except that the Company’s rights and obligations may be
assigned in connection with a merger of consolidation of the Company or a sale
by the Company of all or substantially all of its business and assets.
 
(f)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns.
 
(g)           The headings in this Agreement are for convenience of reference
only and shall not affect in any way the construction or interpretation of this
Agreement.
 
(h)           This Agreement may be executed in counterparts, each of which when
so executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
ATOMIC PAINTBALL, INC.


By: _________________________________________________________
Name: Robert Dragotta
Title: President


EXECUTIVE:




______________________________________________________________
Darren Dunckel
 
 
 
 
6

--------------------------------------------------------------------------------

 